Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 13-2408

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                     JOSÉ MANUEL ZAVALA-MARTÍ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                                  Before

                  Thompson, Kayatta, and Barron,
                          Circuit Judges.


     Peter Goldberger and Pamela A. Wilk on brief for appellant.
     Rosa Emilia Rodriguez-Velez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and John A. Mathews II, Assistant United States Attorney,
on brief for appellee.



                           February 4, 2015
          KAYATTA, Circuit Judge.       After the first day of witness

testimony in his jury trial, José Manuel Zavala-Martí ("Zavala")

pled guilty without a plea agreement to all nine counts in the

superseding indictment related to his role in a large scale heroin,

crack-cocaine, and marijuana trafficking operation, including his

attempt to intimidate and bribe a government witness. The district

court sentenced Zavala to a general sentence of life imprisonment

unsupportable   by   reference   to   any   particular   count   in   the

indictment, and in doing so failed to uphold its obligation to

individually consider the appropriate sentence for each count.

United States v. Zavala-Martí, 715 F.3d 44, 51—52, 54 (1st Cir.

2013).   On plain error review, we vacated that sentence and

remanded for resentencing before a different judge. Id. at 52,

56—57.

          After a new sentencing hearing, the district court re-

calculated Zavala's total offense level based on the United States

Sentencing Guidelines and announced a sentence for each individual

count.   The court sentenced the thirty-six year old Zavala to a

total imprisonment term of fifty years, which fell within the

guidelines range of 360 months to life.           Zavala subsequently

appealed his second sentence, which we now affirm.

                            I. Discussion

          Zavala's challenge to his fifty year sentence rests on

three main grounds: 1) the district court violated 18 U.S.C.


                                  -2-
§ 3553(c)(1) by failing to sufficiently explain in open court its

reasons    for    selecting   the   sentence;       2)        the   sentence     is

substantively     unreasonable   because     the    guidelines         calculation

included a four point leadership enhancement that was based upon

clearly    erroneous   factual   findings;    and       3)    the   sentence    was

substantively unreasonable due to the disparity between Zavala's

sentence and those of similarly situated defendants.

            Our review of a district court's sentencing determination

includes    a    bifurcated   inquiry     into:    1)        whether    there   was

"significant procedural error," and 2) whether the sentence was

substantively unreasonable.      United States v. Martin, 520 F.3d 87,

92 (1st Cir. 2008); see also United States v. Clogston, 662 F.3d

588, 590 (1st Cir. 2011). Both prongs of the inquiry are conducted

"under a deferential abuse-of-discretion standard."                    Martin, 520

F.3d at 92 (quoting Gall v. United States, 552 U.S. 38, 41 (2007))

(internal quotation marks omitted).          For the following reasons,

none of Zavala's arguments persuades us that the district court

abused its discretion in imposing the fifty year sentence.

A. Open Court Explanation

            Zavala argues that the district court violated 18 U.S.C.

§ 3553(c)(1) by failing to adequately explain his sentence in open

court.     That statute requires the district court to state "the

reason for imposing a sentence at a particular point within the

[guidelines] range" if the range, measured from the low end to the


                                    -3-
high end, exceeds twenty-four months (as it did here for the range

of 360 months to life imprisonment).    See United States v. Dávila-

González, 595 F.3d 42, 49 (1st Cir. 2010).    Our own case law makes

clear that such an explanation need not be exhaustive or expressly

touch on every point.   See United States v. Zapata, 589 F.3d 475,

487 (1st Cir. 2009) ("A sentencing court is not obliged . . . to

specifically address all of the section 3553(a) factors in its

explanation, nor to give each of the factors equal prominence in

its determination." (internal quotation marks omitted)). Here, the

district court articulated its reasoning, specifically citing the

activities giving rise to the leadership enhancement and the

defendant's actions in obstructing justice.       The court also stated

that it considered all of the relevant factors, and "[t]he fact

that the court imposed a within-the-range sentence helps . . .

reach this conclusion: such a sentence requires less explanation

than one that varies from the [guidelines range]."       Clogston, 662

F.3d   at   592.    Therefore,   the   district    court's   open-court

explanation was sufficient, and there was no procedural error in

this regard.

B. Leadership Enhancement

            Zavala cannot show that the district court abused its

discretion when it found by a preponderance of the evidence that

Zavala had a leadership role in a drug operation that involved five

or more persons.    See U.S.S.G. § 3B1.1(a) (instructing courts to


                                 -4-
increase the offense base level by four points "[i]f the defendant

was an organizer or leader of a criminal activity that involved

five or more participants").             The district court concluded that

Zavala qualified for the leadership enhancement because, inter

alia, "[h]e was identified as an organizer or leader of the

organization,"     and   "[h]e    assisted       the    leader   by   overseeing,

coordinating, and supervising the operations of the . . . drug

points."    Those findings were based upon the judge's review of

witness testimony describing Zavala's role in the organization.

For example, another drug dealer in the organization testified

that:

            [B]esides [sic] from being [Robert Belleza's]1
            right-hand man, [Zavala] would be like an
            order sergeant. Like if there was a problem
            at another housing project . . . or in the
            other drug points . . . it was like if
            somebody had failed at something . . . he
            would you know, go . . . to dole it out. He
            would go hit people.

            Witnesses also stated that Zavala was "in charge of all

of   [Belleza's]    [drug]   businesses,"         and    described     Zavala   as

Belleza's     "right-hand        man,"     one     of     "the    bosses,"      an

"administrator," and a "lieutenant" of the organization. According

to one witness, "when something, you know, had run out or when

something happened, the one that they'd mention the most was



        1
       Belleza was identified at trial as the "owner" of the
organization's drug points, i.e., the group's top leader. The
parties do not dispute Belleza's role.

                                         -5-
[Zavala]."      This testimony provides us with a sufficient basis to

uphold the judge's application of the leadership enhancement.

C. Sentencing Disparity

             18 U.S.C. § 3553(a)(6) instructs sentencing judges to

consider "the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of

similar   conduct."      Although       section        3553(a)(6)'s    instruction

"primarily targets disparities among defendants nationally," United

States v. McDonough, 727 F.3d 143, 165 (1st Cir. 2013), "district

courts have discretion . . . to align codefendants' sentences

somewhat in order to reflect comparable degrees of culpability,"

Martin, 520 F.3d at 94.

             Zavala argues that there is an unwarranted disparity

between   his    sentence    and   that       of   his    co-conspirators.        In

particular, he notes that two of the organization's higher-level

associates, Omar and "Bam-Bam," received forty and twenty year

sentences,    respectively.        In   response         to   this   argument,   the

district court pointed to Zavala's role as the "chief of staff" to

the organization's top leader, in addition to "everything else that

he did that we've mentioned during today's hearing."                   Considering

the evidence of Zavala's leadership role as described in the prior

section of this opinion, and his actions in obstructing justice

while   incarcerated    by   intimidating          a   government     witness,   the

district court's imposition of a higher sentence than those of


                                        -6-
Zavala's   co-conspirators    falls     within   the   "wide   latitude     in

sentencing" granted to the district court.             Zapata, 589 F.3d at

488.

           Zavala, in cursory fashion, also argues that there is an

unwarranted disparity between his sentence and those of other drug

trafficking defendants in the District of Puerto Rico.               However,

aside from simply listing five lead drug trafficking defendants'

sentences of ten to sixteen years, he does not explain why his

higher   sentence   is   "conspicuous    and   threaten[s]     to    undermine

confidence in the criminal justice system."            Martin, 520 F.3d at

94.    The fact that other defendants in drug conspiracies have

received shorter sentences is insufficient to show that the overall

distribution of sentences renders this one such an outlier as to be

the product of an abuse of discretion, especially considering the

facts that Zavala: 1) threatened a witness while in prison on these

charges, and 2) did not plead guilty until he was fingered by the

government's witnesses on the first day of testimony.               Cf. United

States   v. Rodríguez-Lozada, 558 F.3d 29, 46 (1st Cir. 2009)

(finding no abuse of discretion in a life sentence for a leader of

a drug organization where a guidelines range of 360 months to life

imprisonment (identical to Zavala's) applied).

           Finally, Zavala argues that his sentence is "greater than

necessary to fulfill the purposes of sentencing."              He lists his

"lack of criminal record, his compelling person [sic] history, his


                                  -7-
strong and supportive family, [and] the absence of any murders" as

potential justifications for a more lenient sentence.   In response

to a similar argument made by the defendant in Zapata, we stated

that "[t]he court's decision to emphasize the nature of the crime

over the mitigating factors was a choice of emphasis that is not a

basis for a founded claim of sentencing error."   Zapata, 589 F.3d

at 488 (internal quotation marks omitted).   Clearly, the district

court here decided that the available facts, including those

already discussed above, outweighed any of the potential factors

favoring a lower sentence.     We cannot say that this decision

constituted an abuse of discretion so as to remove Zavala's

sentence from "the expansive boundaries of [the] universe" of

reasonable sentences.   Martin, 520 F.3d at 92.

                          II. Conclusion

          We affirm Zavala's sentence, as imposed by the district

court.

          So ordered.




                                -8-